FILED
                            NOT FOR PUBLICATION
                                                                                   MAR 15 2022
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ARNULFO VARGAS-CORTES,                            No. 21-70322

              Petitioner,                         Agency No. A077-490-813

 v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                      On Petition for Review of an Order of the
                                 Immigration Judge

                            Submitted March 11, 2022**
                                Portland, Oregon

Before: GRABER, BEA, and M. SMITH, Circuit Judges.

      Petitioner Arnulfo Vargas-Cortes, a native and citizen of Mexico, seeks

review of an immigration judge’s (“IJ”) determination that Petitioner failed to

establish a reasonable possibility of persecution or torture if he is removed to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mexico. Reviewing the IJ’s decision for substantial evidence, Andrade-Garcia v.

Lynch, 828 F.3d 829, 833 (9th Cir. 2016), we deny the petition.

      1. Substantial evidence supports the determination that Petitioner did not

establish a reasonable fear of persecution or torture in Mexico The IJ properly

addressed both particularized social groups proposed by Petitioner. See Reyes v.

Lynch, 842 F.3d 1125, 1137 (9th Cir. 2016) (concluding that the Board of

Immigration Appeals’ construction of the phrase “particular social group” is

permissible and entitled to deference). Although Petitioner contends that Reyes

was wrongly decided, it is binding precedent for this court. The IJ also permissibly

determined that Petitioner failed to demonstrate a nexus between any risk of harm

and Petitioner’s membership in either of those alleged particular social

groups. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (holding that an

applicant’s desire to be free from random criminal activity bears “no nexus” to a

protected ground).

      2. Substantial evidence also supports the determination that Petitioner failed

to show that the Mexican government would acquiesce or be willfully blind to any

potential torture. Petitioner’s evidence that friends have told him that the police

work with cartels and that the police are ineffective at investigating crimes does

not compel a contrary finding. See Andrade-Garcia, 828 F.3d at 836 (“[A] general


                                           2
ineffectiveness on the government’s part to investigate and prevent crime will not

suffice to show acquiescence.”)

      PETITION DENIED.




                                         3